Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between product and method of making, as set forth in the Office action mailed on 27 July 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of the method claim is withdrawn.  Claim 14, directed to a method of making the allowable product is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Wells on 15 March 2022.
The application has been amended as follows: 
	In claim 14, line 1: replace “a battery” with -- the battery module --

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 10 March 2022 are persuasive.  The prior art as a whole fails to teach or fairly render obvious the battery module, comprising: a battery cell stack having a plurality of stacked battery cells, each battery cell having an electrode lead, the electrode lead having a first bent portion bent at a slope and a second bent portion extending horizontally from the first bent portion, the second bent portion including a free end of the electrode lead; a plurality of bus bars respectively disposed adjacent to the electrode leads provided at the plurality of battery cells; and 
a single elastic member configured to press at least two of the electrode leads so that the at least two electrode leads are respectively coupled to the plurality of bus bars, the elastic member including a support portion contacting with and supported by at least one bus bar of the plurality of bus bars at an upper side of the at least one bus bar and a plurality of pressing portions extending from the support portion to press the electrode leads, each pressing portion extending between adjacent bus bars of the plurality of bus bars from beyond the free ends of the electrode leads, wherein the electrode leads respectively provided at the plurality of battery cells are electrically connected to the plurality of bus bars, respectively, and wherein the free ends of the electrode leads are located between the single elastic member and the plurality of bus bars.
Conversely, while elastic clips for bus bars are taught in the prior art as previously applied, the prior art is not reasonably combinable to obviate the claimed structure as applied in previous office action as substantially rearrangement of the prior art device which would destroy the operation thereof would be required.  Therefore, the structure of the claimed elastic member is not suggested in the prior art as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723